                     Case: 1:18-cr-00471 Document #: 56 Filed: 12/17/19 Page 1 of 8 PageID #:403
                                                                                                                                                   dr.

                                  UNITED STATES DISTRICT COURT
                                                          Northern District of lllinois


                  {.INITED STATES OF AMERICA                                     JT]DGMENT IN A CRIMINAL CASE
                                    v.

                     TILLMAN LIGGINS, III                                        CaseNumber:             l:18-CR-00471(2)

                                                                                 USMNumber:              53346-424



                                                                                 Robert David Seeder
                                                                                 Defendant's Attomey


THE DETENDANT:
I     pleaded guilty to count(s){ and 3 ofthe Superseding lnfonnation.
E                             count(s) which was accepted by the court.
     pleaded nolo contendere to
E    was found guilty on   count(s) after a plea of not guilty.
The defendant is adjudicated guilty ofthese offenses:
    Title & Section / Nature of Offense                                                                Offense Ended             Count
    18 U.S.C. $   1343   Fraud By Wire                                                                 o2to4t20t5                3s
    l8 U.S.C. $ 1028A Aggravated Identity Theft                                                        0y2U2015                  4s




The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing Reforrn
Act of 1984.

EI The defendant has been found not guilty on count(s)

I    Count(s) all remaining counts dismissed on the motion of the United States.

It is ordered that the defendant must notift the United    States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must noti$ the court and United States Attorney of material changes in economic circumstances.


                                                                                    December 17,2019




                                                                                    Robert W. Gettleman, United States District Judge

                                                                                    Name and Title of Judge

                                                                                    December 17,2019
                           Case: 1:18-cr-00471 Document #: 56 Filed: 12/17/19 Page 2 of 8 PageID #:403
ILND 2458 (Rev.0912312019 Judgnrent in a Criminal Case
Sheet 2   -   Imprisonment                                                                                                        Judgnent-Page2ofB
DEFENDANT: TILLMAN LIGGINS, tII
CASE NUMBER: I :18-CR-0047 l(2)
                                                                    IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
forry (40) months as to count 3s; twenty-four QD months as to count 4s. Terms to run consecutively for a total of sixty-four (64) months.

A              The court makes the following recommendations to the Bureau of Prisons: That the Bureau of Prisons select a facility as close to

     Chicago, Illinois as possible, and a facility that can provide the necessary medical care required by this defendant.

n              The defendant is remanded to the custody of the United States Marshal.

tr             The defendant shall surrender to the United States Marshal for this district:

               tr
     tr             as   notified by the United States Marshal.

     a              The defendant shall surrender for service ofsentence at the institution designated by the Bureau ofPrisons:

               A          before 2:00 pm on9/2812022.

               tr         as   notified by the United States Marshal.

               tr         as   notified by the Probation or Pretrial Services Office.




                                                                           RETURN

I have executed this judgment            as   follows:




Defendant delivered on                                                                                               with a certified copy of this
judgment.




                                                                                             UNITED STATES MARSHAL


                                                                                        By
                                                                                             DEPUTY UNITED STATES MARSHAL
                       Case: 1:18-cr-00471 Document #: 56 Filed: 12/17/19 Page 3 of 8 PageID #:403
ILND 2458 (Rev.   0912312019   Judgnent in   a   Criminal Case
   - Sunervised Release
Sheet 3                                                                                                                          Judsrnent   -   Pase 3 of 8

DEFENDANT: TILLMAN LIGGINS, trI
CASE      NUMBER:         I : 18-CR-0047 1(2)


          MAI\DATORY CONDTTTONS OF SUPERVTSED RELEASE PURSUANT TO                                                     18 U.S.C $ 3s83(d)

Upon release from imprisonment, you shall be on supervised release for a term ofl
                                (l) yem as to count 4s. Terms to run concurrently.
three (3) years as to count 3s; one

            The court imposes those conditions identified by checkmarks below:



During the period ofsupervised release:
 A        (1) you shall not commit another Federal, State, or local crime.
 A        (2) you shall not unlawfully possess a controlled substance.
 tr       (3) you shall attend a public, private, or private nonprofit offender rehabilitation pro$am
                                                                                                    that has been approved by the court,             if
              an approved program is readily available within a 50-mile radius of your legal residence. [Use for a first conviction of a
              domestic violence crime, as defined in S 3561(b).I
 tr       (4) you shallregister and comply with all requirements of the Sex Offender Registration and Notification Act (42 U.S.C.            S
              169r3).
 B        (5) you shall cooperate in the collection of a DNA sample if the collection of such a sample is required by law.
 tl       (6) you shall refrain from  any unlawful use of a controlled substance AND submit to one drug test within 15 days of release on
              supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use ofa controlled substance during
              each year of supervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant
              if reliable sentencing information indicates a low risk of future substance abuse by the defendant.]

 DTSCRETT0NARY CONDTTTONS OF SUPERVTSED RELEASE PURSUANT TO 18 U.S.C                                                             S   3563(b) AND
                                r8 u.s.c $ 3s83(d)

Discretionary Conditions        The court orders that you abide by the following conditions during the term of supervised release because such
                                  -
conditions are reasonably related to the factors set forth in $ 3553(aXl) and (aX2)G). (C). and fl)): such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in $ 3553 (aX2) (B). (0. and 0)): and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified by checkmarks below:

During the period of supervised release:
 tr (l)        you shall provide financial support to any dependents ifyou are financially able to do so.
 tr Q)         you shall make restitution to a victim of the offense under $ 3556 (but not subject to the limitation of $ 3663(a) or
                $ 3663A(cXrXA)).
 tr (3)         you shall give to the victims of the offense notice pursuant to the provisions of $ 3555, as follows:       ,



 fl (4)        you shall seek, and work conscientiously at, lawful employment or, if you are not gainfully employed, you shall pursue
               conscientiously a course of study or vocational training that will equip you for employment.
 tr (5)        you shall refrain from engaging in the following occupation, business, or profession bearing a reasonably direct relationship
               to the conduct constituting the offense, or engage in the following specified occupation, business, or profession only to a
               stated degree or under stated circumstances; (ifchecked yes, please indicate restriction(s))
 A (6)         you shall not knowingly meet or communicate with any person whom you know to be engaged, or planning
               to be engaged, in criminal activity and shall not:
                  tr   visitthe followingtype ofplaces: ,l       ".I   .

                  tr  knowingly meet or communicate with the following persons:
 tr (7)        you shall refrain from E any or E excessive use ofalcohol (defined as E having a blood alcohol concentration
               greater than 0.08; or tr      ), and from any use of a narcotic drug or other confrolled substance, as defined in S f 02
               of the Controlled Substances Act (21 U.S.C. S gE), without a prescription by a licensed medical practitioner.
 A (8) you shall not possess a firearm, destructive device, or other dangerous weapon.
 tr (9) tr you shall participate, at the direction of a probation officer, in a substance             abuse treatment program, which may
                        include urine testing up to a maximum of 104 tests per year.
                  tr   you shall participate, at the direction of a probation officer, in a mental health treatrnent program, and shall take
                       any medications prescribed by the mental health treatment provider.
                  E    you shall participate, at the direction of a probation officer, in medical care; (if checked yes, please specift:
                         Case: 1:18-cr-00471 Document #: 56 Filed: 12/17/19 Page 4 of 8 PageID #:403
ILND 2458 (Rett.     0912312019 Judgrnent   in   a   Criminal Case
    - Supervised Release
Sheet 3                                                                                                                                           Judgment   -   Page 4 of 8

DEFENDANT: TILLMAN LIGGINS, III
CASE NUMBER: I : 18-CR-0047 l(2)
                                  .)
 n (10)              (intermittent confinement): you shall remain in the custody of the Bureau of Prisons during nights, weekends, or other
                     intervals of time, totaling ' , i , [no more than the lesser of one year or the term of imprisonment authorized for the
                     offense], during the first year ofthe term ofsupervised release (provided, however, that a condition set forth in
                     $3563(b)(10) shall be imposed only for a violation of a condition of supervised release in accordance with $ 3583(eX2)

 tr       (l   l)    (community confinement): you shall reside at, or participate in the program of a community corrections facility
                     (including a facility maintained or under contract to the Bureau of Prisons) for all or part of the terrn of supervised
                     release, for a period of          '
                                                  ,', months.
 n (12)              you shall work in community service                  for
                                                                      hours as directed by a probation officer.
 tr (13)             you shall reside in the following place or             area:
                                                                           , or refrain from residing in a specified place or area:
 B (14)              you shall not knowingly leave from the federal judicial district where you are being supervised, unless
                    granted permission to leave by the court or a probation officer. The geographic area of the Northern District of
                    Illinois currently consists of the Illinois counties of Cook, DuPage, Grundy, Kane, Kendall, Lake, LaSalle, Will,
                    Boone, Carroll, DeKalb, Jo Daviess, Lee, McHenry, Ogle, Stephenson, Whiteside, and Winnebago.
 E (15)             you shall report to the probation office in the federal judicial district to which you are released within 72 hours of your
                    release from imprisonment. You shall thereafter report to a probation officer at reasonable times as directed by the court
               or a probation officer.
 tr       (16)      tr you shall permit a probation officer to visit                  you   I   at any reasonable time   or E   as   specified:   ,
                             Ex   at   home                     EI   at   work                  E   at   school             E    at a community service location
                             EI   other reasonable location specified by a probalion officer
                         A
                         you shall permit confiscation of any contraband observed in plain view of the probation officer.
 B (l7)         you shall notiff a probation officer withnT? hours, after becoming aware of any change in residence, employer, or
               workplace and, absent constitutional or other legal privilege, answer inquiries by a probation officer. You shall answer
               truthfully any inquiries by a probation officer, subject to any constitutional or other legal privilege.
 A        (18) you shall notify a probation officer within 72 hours if after being arrested, charged with a crime, or questioned by a law
                    enforcement officer.
 fl       (19) (home confinement)
                    tr(a)(i) (home incarceration) for a period of                 _
                                                                       months, you are restricted to your residence at all times except for
                      medical necessities and court appearances or other activities specifically approved by the court.
                    tr(a)(ii) (home detention) for a period of                _
                                                                    months, you are restricted to your residence at all times except for
                      employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits;
                      court appearances; court-ordered obligations; or other activities pre-approved by the probation officer.
                    tr(a)(iii) (curfew) for a period of                   _
                                                           months, you are resficted to your residence every day.
                    D from the times directed by the probation officer; or E from        to              _ _.
                    tlO)  your   compliance  with this condition, as well as other court-imposed   conditions of supervision, shall be monitored
                      by a form of location monitoring technology selected at the discretion ofthe probation offrcer, and you shall abide
                      by all technology requirements.
                    tr(c) you shall pay all or part of the cost ofthe location monitoring, at the daily contractual rate, if you are financially
                      able to do so.
 tr eq         you shall comply with the terms of any court order or order of an administrative process pursuant to the law of a State, the
               District of Columbia, or any other possession or territory of the United States, requiring payments by you for the support
               and maintenance of a child or of a child and the parent with whom the child is living.
 tr Ql)        (deportation): you shall be surrendered to a duly authorized offrcial of the Homeland Security Department for a
               determination on the issue of deportability by the appropriate authority in accordance with the laws under the Immigration
               and Nationality Act and the established implementing regulations. If ordered deported, you shall not remain in or enter the
               United States without obtaining, in advance, the express written consent of the United States Attorney General or the
               United States Secretary of the Departrnent of Homeland Security.
 A QD          you shall satisfy such other special conditions as ordered below.
 tr       Q3) You shall submit your person, property, house, residence, vehicle, papers [computers (as defined in l8 U.S.C. 1030(e)(l)),
              other electronic communications or data storage devices or media,] or office, to a search conducted by a United States
              Probation Officer(s). Failure to submit to a search may be grounds for revocation of release. You shall warn any other
              occupants that the premises may be subject to searches pursuant to this condition. An office(s) may conduct a search
              pursuant to this condition only when reasonable suspicion exists that you have violated a condition ofyour supervision and
              that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
                    reasonable manner.
                      Case: 1:18-cr-00471 Document #: 56 Filed: 12/17/19 Page 5 of 8 PageID #:403
ILND 2458 (Rev. 09/23i2019 Judgrnent in a Criminal Case
    - Supervised Release
Sheet 3                                                                                                                         Judgment- Page 5 of8
DEFENDANT: TILLMAN LIGGINS, III
CASE NUMBER: I : l8-CR-0047 l(2)
 tr Q4)          Other:


SPECIAL CONDITIONS OF SUPERYISED RELEASE PURSUANT TO 18 U.S.C. 3s63(bx22) and 3583(d)
The court imposes those conditions identified by checlorarks below:

During the term ofsupervised release:
 tr (l)           if you have not obtained a high school diploma or equivalent, you shall participate in a General Educational
                  Development (GED) preparation course and seek to obtain a GED within the first year of supervision.
 tr Q)            you shall participate in an approved job skill-training program at the direction of a probation officer within the first 60
                  days ofplacement on supervision.
 tr (3)           you shall, if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off
                  from employment, perform at        least    hours of community service per week at the direction of the probation office
                  until gainfully employed.  The  total amount of community service required over your term of service shall not exceed
                           hours.
 A (4)            you shall not maintain employment where you have access to other individual's personal information, including, but not
                  limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer. This
                  does not affect his curent employment with Prohibition Junction.
 A (,             you shall not incur new credit charges or open additional lines of credit without the approval of a probation officer
                  unless you are in compliance with the financial obligations imposed by this judgment.
 X (6)            you shall provide a probation officer with access to any requested financial information requested by the probation
                  offrcer to monitor compliance with conditions of supervised release.
 A O              within 72 hours of any significant change in your economic circumstances that might affect your ability to pay
                  restitution, fines, or special assessments, you must notifr the probation officer of the change.
 B (8)            you shall file accurate income tax retums and pay all taxes, interest, and penalties as required by law.
 O (9)           you shall participate in a sex offender freatment program. The specific program and provider will be determined by a
                 probation officer. You shall comply with all recommended treatment which may include psychological and physiological
                 testing. You shall maintain use of all prescribed medications.
                 tr      You shall comply with the requirements of the Computer and Internet Monitoring Program as administered by the
                         United States Probation Office. You shall consent to the installation of computer monitoring software on all
                         identified computers to which you have access and to which the probation offrcer has legitimate access by right or
                         consent. The software may restrict and/or record any and all activity on the computer, including the capture of
                         keystrokes, application information, Intemet use history, email correspondence, and chat conversations. A notice
                         will be placed on the computer at the time of installation to warn others of the existence of the monitoring
                         software. You shall not remove, tamper with, reverse engineer, or in any way circumvent the software.
                 tr      The cost of the monitoring shall be paid by you at the monthly contractual rate, if you are financially able, subject
                         to satisfaction of other financial obligations imposed by this judgment.
                 n        You shall not possess or use at any location (including your place of employment), any computer, external storage
                          device, or any device with access to the lnternet or any online computer service without the prior approval of a
                          probation officer. This includes any Intemet service provider, bulletin board system, or any other public or private
                          network or email system
                 n        You shall not possess any device that could be used for covert photography without the prior approval    ofa
                          probation officer.
                 tr       You shall not yiew or possess child pornography. Ifthe treatrnent provider deterrnines that exposure to other
                          sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely
                          to assist the treatment process, such proposed conditions shall be promptly presented to the court, for a
                          determination, pursuant to 18 U.S.C. $ 3583(e)(2), regarding whether to enlarge or otherwise modiry the
                          conditions of supervision to include conditions consistent with the recommendations of the treatment provider.
                tr        You shall not, without the approval of a probation officer and treatment provider, engage in activities that will put
                          you in unsupervised private contact with any person under the age of 18, and you shall not knowingly visit
                          locations where persons under the age of 18 regularly congregate, including parks, schools, school bus stops,
                          playgrounds, and childcare facilities. This condition does not apply to contact in the course of normal commercial
                          business or unintentional incidental contact
                 tr       This condition does not apply to your family members: [Names]
                 tr       Your employment shall be restricted to the judicial district and division where you reside or are supervised, unless
                          approval is granted by a probation ofiicer. Prior to accepting any form of employment, you shall seek the
                          approval ofa probation offrcer, in order to allow the probation offrcer the opportunity to assess the level ofrisk to
                      Case: 1:18-cr-00471 Document #: 56 Filed: 12/17/19 Page 6 of 8 PageID #:403
ILND 2458 (Rev. 09/2312019 Judgrnent in a Criminal Case
    - Suoervised Release
Sheet 3                                                                                                                        Judement- Paee 6 of8
DEFENDANT: TILLMAN LIGGINS, III
CASE NUMBER: 1 :18-CR-0047 l(2)
                      the community you will pose if employed in a particular capacity. You       shall not participate in any volunteer
                        activity that may cause you to come into direct contact with children except under circumstances approved in
                        advance by a probation officer and treatment provider.
                 tr     You shall provide the probation offrcer with copies of your telephone bills, all credit card statements/receipts, and
                       any other financial information requested.
                 tr    You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that
                       impose restrictions beyond those set forth in this order.
 E (10)           you shall pay to the Clerk ofthe Court any financial obligation ordered herein that remains unpaid at the
                  commencement of the term of supervised release, at a rate of not less lhan 5o/o of the total of your gross earnings minus
                  federal and state income tax withholdings.
 A (11)           you shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the
                  prior permission of the court.
 tr Q2)           you shall pay to the Clerk of the Court $        as repayment to the United States of government funds you received
                  dgirg  the investigation of this offense. (The Clerk of the Court shall remit the fundsto      ,(Iist'both Agenoy md
                 Address.)
 D (13)          if the probation officer determines that you pose a risk to another person (including an organization or members of the
                 community), the probation officer may require you to tell the person about the risk, and you must comply with that
                 instruction. Such notification could include advising the person about your record ofarrests and convictions and
                 substance use. The probation officer may contact the person and confirm that you have told the person about the risk.
 tr (14)          .You shall obEerve gn€ Rsonty.'Cornt dession, rs,i$sfqcted by yorn probation ofEcer.
 tr (15)          Other:
                    Case: 1:18-cr-00471 Document #: 56 Filed: 12/17/19 Page 7 of 8 PageID #:403
ILND 2458 (Rev. 09/2312019) Judgrnent in a Criminal Case
Sheet 6 - Schedule of Payments                                                                                                 Judgment- Page 7 of8
DEFENDANT: TILLMAN LIGGINS, III
CASE NUMBER: I : 18-CR-0047 t(2)


                                               CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                                  Assessment       JVTA   .A.ssessment*                        Fine                 Restitution
 TOTALS                                               s200.00                      $.00                        $.00                s331.154.00



 tr     The determination of restitution is deferred       until     . An Ammded Judgment in a Criminal Case (Ao 245q :*,l'll be entered after such
        determination.
  E     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment,  each payee shall receive an approximately proportioned payment, unless specified
        otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. S 3664(i), all nonfederal
        victims must be paid before the United States is paid.


      Restitution of $331,154.00 jointly and severally with Chinita Williams-Liggins (18-cr-471-1) to:

            FINANCTAL MANAGEMENT SERVICES ACCOUNTS US DEPARTME
            BRANCH 37OO EAST WEST HIGHWAY,
            HYATTSVILLE,MD2OTS2



       n          Restitution amount ordered pursuant to plea agreement $

       tr         The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
                  before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. $ 3612(0. All of the payment options on Sheet
                  6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. $ 3612(9).
       A          The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                  tr               the interest requirement is waived for the restitution owed.

                  tr               the interest requirement for    the      is modified as follows:

       tr         The defendant's non-exempt assets, if any, are subject to immediate execution to satisft any outstanding restitution or fine
                  obligations.

       * Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
       * Findings for the total arnount of losses are required under Chapters 109A,       1100   110A, and 1l3A of Title 18 for offenses committed
       on or after September 13,1994, but before Apnl23,1996.
                      Case: 1:18-cr-00471 Document #: 56 Filed: 12/17/19 Page 8 of 8 PageID #:403
ILND 2458 (Rev.    Q912312019)   Judgnent in   a   Criminal Case
   - Schedule of Payments
Sheet 6                                                                                                                                       Judgment- Page 8 of8
DEFENDANT: TILLMAN LIGGINS, III
CASE       NUMBER:         I : 18-CR-0047          l(2)

                                                                   SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:


A         A      Lump sum payment of $331,354.00 due immediately.

                 tr        balance due not later          than       , or

                 B         balance due in accordance with            E   C, EI D, El E, or El F below; or


B         n      Payment to begin immediately (may be combined with                 E   C, EI D, or   fl F below); or
C         tr     Payment in      equal              (e.g. weekly, monthly, quarterly) installments of    $          over a period   of      (e.g., months   oryears),to
                 commence               (e.g., 30 or 60 days) after the date  of this judgment; or

D         tr     Payment in      equal              (e.g. weeHy, monthly, quarterly) installments of     $    over a period         of      (e.g., montla   oryears),to
                 commence               (e.g.,     j0 or 60 days) after release from imprisonment to a term of supervision; or


E         tr     Paynent during the term of supervised release will commence                within
                                                                                            (e.g., 30 or 60 days) after release from imprisonment.
                 The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F         B     Special instructions regmding the payment of criminal monetary penalties:
            you shall pay to the Clerk of the Court any financial obligation ordered herein that remains unpaid at the
            commencement of the term of supervised release, at a rate of not less than 5               o/o
                                                                                                             of the total of your disposable income .

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payrnent of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

El        Joint and Several

Case    Number                                             Total    Amount                  Several
                                                                                        Joint and                       Corresponding Payee,     if
Defendant and Co-Defendant Names                                                        Amount                          Appropriate
(including defendant number)
18 u 471-2 Tillman Liggins III                             S331,154.00                  $331,154.00
18 cr   471-l Chinita   Williams-Liggins $331,154.00                                    S331,154.00

**See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.**

tl        The defendant shall paythe cost ofprosecution.


n         The defendant shall pay the following court cos(s):


tr        The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessmqrt, (2) restitution principal, (3) restitution interest, (a) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court cost
